14‐1485‐pr 
Chrysler v. Guiney            
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2014 
 
           (Argued: February 11, 2015            Decided: November 19, 2015) 
                                               
                                      No. 14‐1485‐pr 
                                               
                        –––––––––––––––––––––––––––––––––––– 
                                               
                                   GREGORY CHRYSLER, 
                                   Petitioner‐Appellant, 
                                               
                                            ‐v.‐ 
                                               
                                        G. GUINEY,  
           ACTING SUPERINTENDENT, FIVE POINTS CORRECTIONAL FACILITY, 
                                   Respondent‐Appellee. 
                                               
                        –––––––––––––––––––––––––––––––––––– 
                       
Before:        KEARSE, LIVINGSTON, and CARNEY, Circuit Judges. 
                                                   
        Petitioner‐Appellant  Gregory  Chrysler  appeals  from  a  March  31,  2014 
judgment  of  the  United  States  District  Court  for  the  Southern  District  of  New 
York  (Karas,  J.)  denying  his  petition  for  a  writ  of  habeas  corpus  pursuant  to 
28 U.S.C. § 2254.  Chrysler claims that he was denied his Sixth Amendment right 
to  effective  assistance  of  counsel  when,  on  direct  appeal  of  his  convictions  for 
murder and conspiracy, his attorneys failed to argue that the admission at trial of 
his  co‐defendant’s  grand  jury  testimony  violated  the  Confrontation  Clause.    A 
New York appellate court previously rejected this claim, and we conclude that its 
decision  was  not  “contrary  to,”  and  did  not  “involve[]  an  unreasonable 
application  of,  clearly  established  Federal  law,  as  determined  by  the  Supreme 

                                             1 
Court of the United States.”  28 U.S.C. § 2254(d)(1).  Accordingly, we affirm the 
judgment of the district court.   
 
      AFFIRMED. 
 
                                     MICHAEL H. SUSSMAN, Sussman & Watkins, 
                                     Goshen, NY, for Petitioner‐Appellant. 
                                      
                                     ANDREW  R.  KASS,  Executive  Assistant 
                                     District  Attorney,  for  David  M.  Hoovler, 
                                     District  Attorney  of  Orange  County, 
                                     Middletown, NY, for Respondent‐Appellee. 
 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 
 
      In  July  2000,  an  Orange  County,  New  York  jury  returned  a  verdict 

convicting Petitioner‐Appellant Gregory Chrysler (“Chrysler”) of second‐degree 

murder,  second‐degree  conspiracy  to  commit  second‐degree  murder,  and  fifth‐

degree  conspiracy  to  possess  marijuana.    The  state  trial  court  (Berry,  J.)  denied 

Chrysler’s motion to set aside the verdict and sentenced him for each conviction 

to  concurrent  prison  terms  of  twenty‐five  years  to  life,  eight‐and‐a‐third  to 

twenty‐five years, and one year, respectively.  The New York Appellate Division, 

Second  Department,  affirmed  Chrysler’s  conviction  in  December  2004,  and  the 

New York Court of Appeals denied Chrysler’s application for leave to appeal in 

February 2005.  Chrysler then filed a motion to vacate the judgment, which was 



                                              2 
denied, as was his application for leave to appeal that decision.  In October 2006, 

Chrysler  filed  a  coram  nobis  petition,  arguing  for  the  first  time  that  he  was 

denied  the  effective  assistance  of  counsel  when  his  attorneys  failed  to  argue  on 

direct  appeal  that  the  admission  at  trial  of  co‐defendant  Lawrence  Weygant’s 

(“Weygant”)  grand  jury  testimony  violated  Chrysler’s  rights  under  the 

Confrontation  Clause.    The  Second  Department  denied  Chrysler’s  coram  nobis 

petition  in  February  2007,  and  the  New  York  Court  of  Appeals  denied  leave  to 

appeal in June 2007.  

       Chrysler  then  filed  a  petition  for  a  writ  of  habeas  corpus  in  the  United 

States  District  Court  for  the  Western  District  of  New  York.    The  petition  was 

transferred  to  the  Southern  District  of  New  York,  and  in  a  March  31,  2014, 

Opinion and Order, the district court (Karas, J.) denied Chrysler’s petition while 

granting  a  certificate  of  appealability  “on  the  specific  issue  of  whether 

Petitioner’s right to the effective assistance of appellate counsel was violated” by 

his attorneys’ failure on direct appeal to raise a Confrontation Clause claim based 

on Weygant’s testimony “in a way that would have allowed the Court to decide 

whether  Petitioner’s  Confrontation  Clause  rights  were  violated.”    Chrysler  v. 

Guiney, 14 F. Supp.  3d 418, 462 (S.D.N.Y. 2014).   Chrysler does not dispute that 



                                             3 
the Second Department addressed this claim on the merits in denying his coram 

nobis  petition.    Because  that  decision  was  not  “contrary  to,”  and  did  not 

“involve[]  an  unreasonable  application  of,  clearly  established  Federal  law,  as 

determined  by  the  Supreme  Court  of  the  United  States,”  28  U.S.C.  § 2254(d)(1), 

we affirm the district court’s denial of Chrysler’s habeas petition. 

                                       BACKGROUND 

       A. Dominick Pendino’s Murder and the Case Against Chrysler 

       Chrysler was a marijuana dealer who operated in and around Newburgh, 

New  York.    Dominick  Pendino  (“Pendino”),  a  Newburgh  resident  and  the 

homicide victim, was Chrysler’s associate.  In late August 1998, Chrysler and his 

wife  Elizabeth  were  arrested  for  felony  marijuana  possession  based,  in  part,  on 

assistance  provided  by  Michael  Ronsini  (“Ronsini”),  an  informant  who  had 

purchased  marijuana  from  Chrysler  in  the  past,  and  who  was  secretly 

cooperating  with  police.1    Evidence  at  trial  established  that  Chrysler  came  to 

suspect  (erroneously)  that  it  was  Pendino  who  had  informed  on  him.    The 




       1   Chrysler  ultimately  pleaded  guilty  in  connection  with  this  arrest  on  April  28, 
1999, and was sentenced on September 1, 1999, to one to four years in state prison.  His 
wife,  also  charged,  pleaded  guilty  to  criminal  possession  of  marijuana  in  the  fourth 
degree and was sentenced to a one‐year conditional discharge.   

                                                 4 
evidence  also  established  that  Chrysler  and  Weygant  murdered  Pendino  in 

retaliation. 

       The murder took place on the morning of March 3, 1999, some six months 

after  Chrysler’s  arrest  on  the  marijuana  charge,  and  prior  to  his  guilty  plea  in 

connection  with  that  offense.    At  about  5:25  a.m.  that  day,  Pendino’s  wife 

Cynthia  woke  him  up  because  he  was  running  late  for  work.    Pendino  was  a 

cook at the Newburgh Auto Auction; according to his wife’s trial testimony, he 

“never  missed  work.”    Tr. 518‐19.2    Cynthia  Pendino  testified  that  her  husband 

showered, got dressed in his work uniform, and kissed her good‐bye, after which 

she went back to sleep.   

       Pendino never arrived at the Auto Auction.  A little after 6:00 a.m., his wife 

got  a  call  from  his  work  asking  where  he  was.    She  assured  the  caller  that  he 

would be there soon and went back to sleep.  About an hour later, however, she 

received another call saying that Pendino still had not arrived.  At this point, she 

saw that his car was still in the driveway.  She went outside and observed keys in 

the  ignition  and  Pendino’s  hat  on  the  ground  nearby.    Sensing  something  was 

wrong,  she  called  the  police,  who  arrived  shortly  after  7:20  a.m.    After  officers 


         References  in  the  form  of  “Tr. __”  herein  are  to  the  transcript  of  the  trial 
       2

proceedings before the state trial court. 

                                                5 
noticed apparent blood spots on the driver’s side of Pendino’s vehicle and what 

appeared  to  be  blood  spattered  on  the  gravel  next  to  Pendino’s  car,  and  on 

nearby  weeds  and  trees,  they  secured  the  area  and  called  for  additional 

assistance from the Newburgh Police Department and the New York State Major 

Crimes Unit. 

       A thorough investigation of the scene revealed clear evidence of foul play.  

Detectives  found  a  71‐foot  trail  of  blood  droplets  leading  from  Pendino’s 

driveway to a large pool of blood in the backyard.  From that location, a second, 

heavier blood trail continued to the driveway belonging to the house next door.  

The  blood,  which  was  still  wet  when  the  officers  arrived,  matched  Pendino’s 

DNA.    State  witness  Dr.  Barbara  Wolf  explained  at  trial  that  based  on  her 

expertise, the blood pattern was caused by a massive injury to the head inflicted 

by  a  blunt  instrument  such  as  a  baseball  bat  or  blackjack.    The  blood  pooling 

indicated that Pendino’s head must have been in contact with the ground for at 

least  some  amount  of  time  along  the  blood  trail.3    Officers  recovered  Pendino’s 

blood‐stained pager near the driveway, along with a pair of eyeglasses.




         Defense  expert  Dr.  Herbert  McDonnell  similarly  testified  that  the  blood  trail 
       3

was  consistent  with  two  persons  having  carried  a  person  who  had  been  struck  in  the 
head with a baseball bat or blackjack, while defense expert Dr. Mark Taff testified that 
                                               6 
       Police  informed  Ronsini  of  Pendino’s  disappearance  that  same  day.    He 

told  police  and  testified  at  trial  that  Chrysler  had  become  preoccupied  with 

discovering  and  punishing  the  “rat”  who  had  supplied  the  police  with  the 

information that led to his and his wife’s arrests in August 1998.  Ronsini testified 

that  a  few  days  after  those  arrests,  Chrysler  left  a  message  on  Ronsini’s 

answering machine stating: “[W]e know it was[] you[,] fuckin’ rat.  Don’t leave 

your  house.”    Tr. 1512.4    Paul  Petrillo,  another  acquaintance  of  Chrysler’s,  also 

testified  about  a  conversation  he  had  with  Chrysler  during  the  fall  of  1998  at 

Champion’s  Tavern,  a  Newburgh  bar.    Chrysler  was  “highly  agitated”  because 

“somebody ratted on him.”  Tr. 498A. 

       In early October, Chrysler called Ronsini again.  Unbeknownst to Chrysler, 

Ronsini  was  with  Petrillo,  who  listened  in  on  the  call.    Ronsini  recorded  this 

conversation  and  gave  a  copy  to  police  after  learning  of  Pendino’s 

disappearance.    See  People’s  Exhibit  1  (second  recording).    During  the  October 

1998 conversation (which was played for the jury at trial), Ronsini asked Chrysler 

if  he  really  thought  that  Ronsini  was  the  informant,  and  Chrysler  demurred.  

he could think of only three types of injuries that would cause the blood pattern found 
at the scene: blunt force trauma, a gunshot wound, or a stab wound. 
       4  The  taped  message,  which  was  played  for  the  jury  at  trial,  reflects  slightly 
different phrasing: “We know it was you, you fuckin’ rat.  Stay in your fuckin’ house.”  
People’s Exhibit 1 (first recording). 
                                                7 
Chrysler  then  identified  Pendino  as  possibly  the  informant.    He  said  that  the 

informant  had  been  at  his  house  the  night  he  was  arrested,  and  noted  that 

Pendino  was  among  the  people  there.    Chrysler  stated:  “I’m  gonna  tell  you 

something so you understand me right now.  Okay.  You can never bring me in 

front  of  Dom  because  he  was  at  my  house.”    People’s  Exhibit  1  (second 

recording)  at  8:04‐8:10.    After  mentioning  the  names  of  others  who  were  at  his 

house on the night of his arrest, Chrysler said: “These people are just scum bags 

and I’m gonna tell you what.  One of them is a fucking rat.  One of them was at 

my fucking house that night.  One person out of them is a rat.”  People’s Exhibit 

1 (second recording) at 14:20‐14:28.  Chrysler expressed his anger: “I am fucking 

mad as fucking hell.”  He emphasized: “They arrested my fucking wife.  I’m not 

letting this fucking go.”  People’s Exhibit 1 (second recording) at 15:38‐15:41. 

       Petrillo  testified  that  months  later,  in  mid‐to‐late  February  1999,  he  again 

ran  into  Chrysler  at  Champion’s.    Chrysler  told  him  that  “he  had  a  good  idea 

who  ratted  on  him,”  and  that  he  was  “going  to  take  care  of  [the  rat].”    Tr. 489.  

Andre Baynes, another acquaintance of Chrysler’s, also testified that during mid‐

February  1999  he  saw  Chrysler  at  Champion’s.    Baynes  said  that  he  went  to 

Champion’s  with  Pendino,  and  as  he  and  Pendino  were  arriving  at  the  bar, 



                                               8 
Chrysler  “stepped  outside  and  wanted  to  talk  to”  Pendino.    Tr. 2076.    Baynes 

“went inside and watched through the window,” at which point he saw Chrysler 

angrily pointing his finger in Pendino’s face from about a foot away.  Tr. 2076‐77.  

Pendino was “shaking his head, like, he was saying no to something.”  Tr. 2077. 

       Other  evidence  closely  linked  both  Chrysler  and  his  co‐defendant, 

Weygant,  with  the  crime  scene.5    First,  the  glasses  found  in  the  driveway  of 

Pendino’s home (which, despite the fact that dew covered the surrounding area, 

were  dry  when  found,  suggesting  that  the  glasses  had  only  recently  been  left 

there) were determined to belong to Chrysler.  Paul Utnick, a licensed optician in 

nearby Monroe, New York, testified that the glasses, which were found damaged 

(bent in the middle) on the driveway beside Pendino’s car, were of the same type 

as  a  pair of  Izod  Lacoste  glasses  purchased  by Chrysler  on  September  24,  1998.  

The  prescription  of  the  glasses,  moreover,  was  identical  to  Chrysler’s 

       5 Testimony from multiple witnesses at trial established that Weygant was both a 
close associate of Chrysler’s and that he was heavily involved in Chrysler’s marijuana 
business.    For  instance,  Weygant’s  former  girlfriend,  Salvatriece  Ferretti,  testified  that 
Weygant stored packages of marijuana at her apartment while he was living there, and 
that  she  had  accompanied  him  on  trips,  sometimes  joined  by  Chrysler,  to  deliver  the 
marijuana  and  collect  payment.    She  testified  that  Chrysler  specifically  wanted  to  use 
her car on these occasions, that she had observed both Chrysler and Weygant handle a 
marijuana  package, and that as  Chrysler and Weygant  were  leaving  the locations that 
they visited, she observed each on various occasions counting bills.  During these trips, 
she also heard Chrysler make comments such as “so and so is getting in a lot over his 
head.”  Tr. 2119. 

                                                 9 
prescription, and Chrysler’s DNA was identified on swabs taken from the glasses 

themselves.   

       In  addition,  substantial  evidence  connected  cars  driven  by  both  Chrysler 

and  Weygant  to  Pendino’s  murder.    Barry  Greenfield,  the  owner  of  Riverside 

Tire and Auto, where Chrysler worked, testified that on March 2, 1999, the day 

before  Pendino’s  disappearance,  Chrysler  told  Greenfield  that  he  was  having 

trouble  with  one  of  his  cars  and  asked  to  borrow  a  four‐door  maroon  Ford 

Crown  Victoria  that  Greenfield  kept  around  the  shop  and  often  drove.  

Greenfield said that he agreed to loan Chrysler the Crown Victoria, and Chrysler 

drove off in it later that day.  

       Pendino’s neighbor, Thomas Candrelli, testified that early on the morning 

of March 3, 1999, the day of Pendino’s disappearance, he had a strange encounter 

with  a  maroon  four‐door  sedan.    As  he  was  pulling  out  of  the  cul‐de‐sac  on 

which  his  house  was  located  (onto  a  street  to  which  a  cul‐de‐sac  leading  to  the 

Pendino  home  also  connected),  a  maroon  car  with  no  lights  on  suddenly 

appeared, causing Candrelli to slam on the brakes to avoid hitting it.  Candrelli 

followed  the  maroon  car  closely  for  a  time,  before  pulling  around  it  and  never 

seeing  it  again.    Candrelli  told  police  later  that  day  that  the  maroon  car  looked 



                                              10 
like  an  undercover  police  vehicle.    (Greenfield’s  employee  confirmed  that 

Greenfield’s Crown Victoria was in fact an “old police car.”  Tr. 630.)  Candrelli 

said that he thought that the car he saw might have been a Chevrolet Caprice, a 

Classic Mercury Grand Marquis, or a Ford Crown Victoria.   

      Abraham Warner, a Riverside Tire and Auto employee who worked with 

Chrysler, testified that later that morning, at about 8:05 a.m., Chrysler arrived at 

Riverside in the Crown Victoria and asked Warner to clean out red paint that he 

had spilled in the back of the car on his way to work.  Warner did so.  Greenfield 

testified that Chrysler initially said nothing to him about spilling paint in the car.  

The next day, however, when Greenfield asked why his vehicle’s windows were 

fogged  up  (apparently  as  a  result  of  Warner’s  cleaning),  Chrysler  claimed  that 

paint he had obtained for the auto shop’s alignment machine had spilled while 

he  was  transporting  it.    Police  seized  the  Crown  Victoria  from  Greenfield’s 

residence pursuant to a warrant on March 6, three days after the crime.  Despite 

Warner’s  cleaning,  forensics  investigators  found  stains  in  the  back  seat  of  the 

vehicle.  Chemical screenings confirmed that the stains were blood, and forensic 

analysis established that they contained Pendino’s DNA. 




                                            11 
       Chrysler’s  own  vehicle,  a  Toyota  4‐Runner,  was  also  linked  to  Pendino’s 

murder.    Warner  testified  that  on  the  afternoon  of  March  3,  after  Chrysler  had 

arrived  at  work  in  the  Crown  Victoria,  Weygant  arrived  at  Riverside  driving 

Chrysler’s  car.    Warner  saw  Weygant  exit  the  car  and  go  into  the  office.    Soon 

thereafter,  Weygant  and  Chrysler  came  out  together  and  asked  him  to  clean 

spots  of  blood  off  of  the  car’s  seat  and  seat  belts.    Weygant  told  Warner  that 

Weygant and a friend got in a fight when they were in a bar in New York City, 

and that his friend had dripped blood from his hand onto the back seat and seat 

belts.    Warner  testified  that  he  cleaned  the  4‐Runner  in  response  to  the  pair’s 

request. 

       Police  seized  the  vehicle  from  Chrysler’s  house  pursuant  to  a  search 

warrant  on  March  6,  the  same  day  they  seized  the  Crown  Victoria.    Warner 

testified  that  when  he  cleaned  the  car  on  March  3,  it  had  a  full  complement  of 

seatbelts.    But  when  police  seized  the  vehicle,  the  rear  seatbelts  had  been 

removed  and  only  stubs  remained.    Further,  when  the  4‐Runner  was  examined 

for  trace  evidence,  eighteen  blood  stains  were  still  present,  including  stains  on 

the  rear  passenger‐side  seat  and  on  a  tag  from  one  of  the  rear  passenger‐side 

seatbelt stubs.  Swabs from the blood stains matched Pendino’s DNA.  Detectives 



                                             12 
also found three green latex gloves with reddish‐brown stains in the rear cargo 

area  of  the  car.    DNA  testing  of  the  gloves  established  that  the  stains  matched 

Pendino’s  DNA,  and  also  that  another  person’s  DNA  was  present.    Examiners 

noted that the DNA belonging to the unidentified individual contained an allele 

at one locus that occurs in less than one in thirteen Caucasians.  Evidence at trial 

established that Weygant possesses this allele.  

       The prosecution’s theory at trial was that Chrysler and Weygant used the 

4‐Runner not only to transport Pendino’s body, but also, in the days leading up 

to  March  3,  to  dig  a  ditch  in  which  the  body  (which  was  never  found)  was 

ultimately  disposed.    Several  pieces  of  evidence  supported  this  theory.    For 

instance,  Warner  testified  that  Chrysler  had  also  directed  him  to  clean  his  4‐

Runner  a  couple  of  days  before  Pendino’s  disappearance  on  March  3.    The  car’s 

running boards were covered with mud, there was some mud inside the car, and 

the  seats  were  covered  with  plastic  bags.    Warner,  who  frequently  cleaned 

Chrysler’s  4‐Runner,  had  never  seen  it  in  that  condition;  it  was  usually 

“[i]mmaculate.”    Tr. 587.    Warner  also  testified  that  he  lent  Chrysler  a  shovel 

days before the murder occurred.  In addition, Greenfield testified that sometime 




                                             13 
shortly before March 2, Chrysler requested a bale of hay (supposedly for a friend 

planting shrubs), which Greenfield provided to him.   

       B. Ferretti’s Trial Testimony and Weygant’s Grand Jury Testimony 

       The prosecution elicited additional inculpatory testimony from Weygant’s 

former girlfriend, Salvatriece Ferretti (“Ferretti”).  She testified that in the weeks 

after  the  crime,  as  suspicion  focused  on  Chrysler  and  Weygant,  she  overheard 

Chrysler ask Weygant if anyone saw him, to which he responded “no.”  Tr. 2150.  

Chrysler  asked  Weygant  if  he  was  wearing  his  boots  and  Weygant  responded 

that  he  burned  them.    Chrysler  said  that  he  had  shredded  his  own  boots  by 

running  them  through  a  compressor.    Chrysler  also  asked  Weygant  if  he  was 

“doing  that  thing  with  [his]  fingernails  like  [Chrysler]  told  [him]  to.”    Tr. 2150.  

Weygant said that he was.  Tr. 2150‐51.  Previously, Ferretti had noticed Weygant 

obsessively  cleaning  his  nails  and  he  had  asked  her  to  give  him  a  manicure.  

Ferretti  also  testified  that  a  few  days  before  the  crime,  Weygant  asked  about  a 

blackjack that he had given her on a previous occasion, and she suggested that he 

may have subsequently taken the blackjack from her car. 

       Ferretti related several more statements made by Weygant in the aftermath 

of  the  murder,  including  two  separate  statements  in  which  he  admitted  to 



                                              14 
committing  it.    Before  trial,  the  State  announced  its  intention  to  have  Ferretti 

testify about these admissions; it also gave notice that it intended to offer at trial 

statements  made  by  Weygant  before  the  grand  jury,  attaching  the  transcript  of 

that  testimony.    In  response,  Chrysler’s  trial  counsel  filed  a  motion  to  sever 

Chrysler’s  trial  from  Weygant’s.    The  motion  stated  that  “[t]he  People  have 

served notice of intent to offer the admissions of co‐defendant W[ey]g[ant]”; that 

Weygant “has testified before the Grand Jury which testimony has been held to 

be  admissible  in  this  State”;  and  that  “the  Confrontation  Clause  bars  the 

introduction  of  a  confession  of  a  nontestifying  co[‐]defendant,  not  directly 

admissible  against  the  defendant,  that  inculpates  the  defendant.”    J.A. 177.    It 

argued  that  Ferretti’s  testimony  regarding  Weygant’s  statements  would  raise 

Confrontation  Clause  issues  under  Bruton  v.  United  States,  391  U.S.  123  (1968).  

While Judge Berry initially denied the motion with leave to renew, he later said 

during  a  pretrial  conference  that  he  would  grant  Chrysler  a  separate  trial  if  he 

were to request one.  Chrysler’s trial counsel, however, announced that Chrysler 

and Weygant, together with their attorneys, had decided to proceed with a joint 

trial.    Judge  Berry  specifically  asked  Chrysler  whether  he  understood  that 

“certain  statements which  are  alleged by  Ms.  Ferretti  to  have  been made  to  her 



                                             15 
by Mr. Weygant, as well as, certain things she’s overheard between you and Mr. 

Weygant . . . would come into evidence” in a joint trial.  J.A. 376.  Chrysler said 

yes.    The  judge  then  asked  Chrysler  whether  he  understood  that  he  would  be 

afforded  a  separate trial  if  he  were  to  ask  for  one.    Chrysler  said  yes.    Chrysler 

further  affirmed  that  he  understood  that  “the  evidence  that  pertained  to  Mr. 

Weygant  would  not  be  coming  into  th[e]  [severed]  case  with  regard  to 

[Chrysler]”—and  that  he  had  spoken  with  his  attorney  “[f]ully”  about  his 

decision.6    J.A. 376‐78  (emphasis  added).    Nonetheless,  Chrysler  affirmed  his 

desire for a joint trial.  As Chrysler’s attorney put it during the proceeding, “[w]e 

on the Chrysler‐Weygant team want to be together.  We want to stand together 

and fight together.”  J.A. 375. 

       Ferretti  testified  at  trial  that  Weygant  admitted  his  involvement  in 

Pendino’s  murder  to  her  on  two  separate  occasions.    First,  on  April  9,  1999,  a 

little  more  than  a  month  after  the  crime,  she  went  to  dinner  at  a  French 

restaurant  called  L’Air  De  Paris  with  Weygant,  Chrysler,  and  Chrysler’s  wife 


        The State subsequently advised the court that it planned to offer two additional 
       6

statements made by Weygant: one to Ronsini and one to Robert Herring, an individual 
who ultimately did not appear as a witness in the case.  After hearing about the planned 
testimony,  Chrysler  again  affirmed  his  desire  to  proceed  with  a  joint  trial,  personally 
assuring  the  trial  court  that  he  desired  a  joint  trial  and  that  he  had  enjoyed  “ample 
opportunity” to consult with his attorneys on the subject.  J.A. 408‐09. 

                                                16 
Elizabeth.    She  said  that  after  the  dinner,  Weygant  and  Chrysler  got  into  an 

argument about the bill.  She and Weygant hastily left, and Weygant told her: “I 

just killed a kid for that guy and he can’t even fuckin’ buy me dinner.”  Tr. 2160.  

At that point, however, Weygant told her that he had killed Pendino on his own, 

without Chrysler’s help.7  Weygant made a second, more detailed statement on 

April  24,  1999,  while  he  and  Ferretti  were  spending  a  weekend  in  New  Paltz, 

New York.  While they were there, Ferretti pressed Weygant for the truth about 

Pendino’s murder.  He told her that on March 2, the night before the murder, he 

stayed  at  Chrysler’s  house.    They  left  at  4:00  a.m.  and  got  Greenfield’s  car  in 

Walden, New York.  Weygant drove from Walden back to Newburgh, where he 

picked  up  someone  he  referred  to  as  his  “special  friend.”    Tr. 2173.    They 

“w[h]acked” Pendino with a baseball bat, and afterwards Weygant dropped the 

“friend”  off  in  Newburgh  before  driving  back  to  Walden,  where  “he  switched 

the body from [Greenfield’s] car to the 4‐Runner and then . . . went to go bury the 

body.”  Tr. 2173‐75.  




       7 Indeed, when Ferretti pressed him on this point, asking how he explained the 
fact that Chrysler’s glasses were found at the scene, Weygant claimed he had stolen the 
glasses from Chrysler and left them there himself.  Tr. 2161. 

                                             17 
       When the State sought to have Weygant’s grand jury testimony read to the 

jury at trial, Chrysler’s attorney stated that he had no objection.  (That grand jury 

testimony,  like  Ferretti’s  testimony  regarding  Weygant’s  admissions,  was 

received without any instruction that it was admitted as to Weygant alone—and 

indeed  without  any  request  for  such  instruction.)    In  his  testimony,  Weygant 

denied involvement in both Pendino’s death and the marijuana business, but he 

admitted  to  being  friends  with  Chrysler,  and  he  recounted  conversations  in 

which Chrysler told him that he had been arrested and charged in an earlier drug 

case because one of his associates had “ratted him out.”  According to Weygant, 

this subject—the “rat”—“came up a lot” in conversations with Chrysler.  J.A. 760.  

Weygant admitted that Chrysler had discussed the possibility that Pendino was 

the informant, but he stated that based on his conversations with Chrysler, it was 

evident that Chrysler primarily suspected Ronsini. 

       The State also asked Weygant if he had ever gone to the French restaurant 

L’Air  De  Paris  with  Chrysler,  Chrysler’s  wife,  and  Ferretti.    Weygant  said  yes, 

but  he  denied  admitting  to  any  role  in  Pendino’s  murder  after  the  meal.  

Weygant also confirmed that he and Ferretti had spent a weekend in New Paltz, 

but denied confessing to Ferretti on that occasion as well.  



                                            18 
       Weygant also testified that he had possessed a blackjack, that he had given 

a  blackjack  to  Ferretti,  and  that  she  told  him  that  she  thought  the  blackjack  he 

had given her was stolen from her car.  When asked if he had ever told Ferretti 

that  he  was  digging  a  ditch,  Weygant  stated  that  he  had,  but  explained  that  he 

had been talking about a ditch he had helped dig at his brother’s house.  He said 

that Chrysler had stopped by several times while Weygant and his brother were 

digging, but that Chrysler had not helped or provided any tools for the job.8  The 

State  also  asked  if  Weygant  had  ever  discussed  Chrysler’s  eyeglasses  with 

anyone.    Weygant  responded  that  he  and  Chrysler  had  once  gone  to  an 

eyeglasses  store  in  Monroe  and  discussed  the  glasses  with  Utnick.9    Finally, 

Weygant was asked if he had ever driven Chrysler’s Toyota 4‐Runner, and more 

specifically  if  he  had  driven  it  to  Riverside  Tire  and  Auto  on  the  day  that 


       8 Ferretti testified at trial that during a phone call on March 2, the day before the 
murder, Weygant remarked on a conversation he had with Chrysler earlier that day in 
which Chrysler observed Weygant swinging a pick and a shovel.  Ferretti testified that 
she  later  directly  asked  Weygant  about  digging  a  ditch  with  Chrysler  and  that  in 
response  he  grabbed  her  by  the  throat,  slammed  her  down,  and  without  specifying 
whether  he  and  Chrysler  had  dug  a  ditch,  told  her  “we  will  never  have  this 
conversation again.”  Tr. 2157. 
       9 Ferretti had earlier testified that in the aftermath of the crime, Weygant told her 
that  police  had  found  a  pair  of  glasses  at  the  scene,  traced  them  to  a  store  in  Monroe 
and  to  Chrysler,  and  that  Chrysler  “was  going  to  try  and  say  that  he  had  lost  the 
glasses;  that  the  glasses  were  being  returned  to  him  by  [Pendino],”  but  that  Weygant 
“didn’t believe it.”  Tr. 2156. 

                                                  19 
Pendino went missing.  He responded that he “might have driven” the 4‐Runner 

on one occasion, J.A. 771, and confirmed that he had been to Riverside Tire and 

Auto on March 3, 1999, although he said that his sister had driven him there in 

his mother’s car.10  

       During  summation,  the  State  emphasized  that  its  case  against  Chrysler—

which included the DNA evidence found in his car and a car he had borrowed, 

his glasses recovered from the crime scene, and the voice recordings in which he 

angrily talked about the “rat” who had informed on him—was “overwhelming.”  

Tr. 3450.  The prosecutor cited Weygant’s grand jury testimony on more than one 

occasion,  but  principally  to  corroborate  other  evidence  against  Weygant, 

particularly  Ferretti’s  testimony.    During  the  prosecution’s  summation, 

Chrysler’s  counsel  did  not  object  to  the  use  of  Weygant’s  grand  jury  testimony 

on Confrontation Clause grounds, and registered only a limited objection to the 

way the prosecution was presenting Weygant’s grand jury testimony that is not 

relevant for purposes of this appeal.11 


       10   While  Weygant  initially  responded  affirmatively  to  the  question  whether  he 
had been “to the Riverside Tire & Auto center in that vehicle,” his later statements that 
his sister had driven him there in his mother’s vehicle suggested that he did not intend 
to state that he had been to Riverside Tire and Auto in the 4‐Runner.  J.A. 772‐73. 

         Chrysler’s counsel argued that “a curative instruction [wa]s required to avoid 
       11

any  sense  among  the  jurors  that”  the  prosecutor,  who  conducted  the  grand  jury 
                                              20 
       C. State Post‐Conviction Proceedings 

       On  July  13,  2000,  the  jury  returned  a  verdict  convicting  Chrysler  and 

Weygant on all counts.  On direct appeal, Chrysler raised a variety of arguments.  

He argued that prosecutorial misconduct mandated reversal, that the trial court 

made  a  number  of  evidentiary  errors,  that  the  court’s  refusal  to  give  a 

circumstantial evidence charge requested by the defense was erroneous, and that 

there  was  insufficient  evidence  to  sustain  his  murder  conviction.    Chrysler  also 

asserted  that  because  Ferretti’s  testimony  implicated  his  Confrontation  Clause 

rights under Bruton, his trial counsel had been ineffective for, inter alia, failing to 

object on hearsay and Confrontation Clause grounds to Ferretti’s testimony and 

not seeking to sever Chrysler’s trial from Weygant’s.  Chrysler later submitted a 

supplemental brief raising a new argument that the State had failed to establish 

chain of custody for a toothbrush that was used as a source of Pendino’s DNA.  

The Second Department rejected all of Chrysler’s claims.  People v. Chrysler, 787 

N.Y.S.2d 365, 365‐66 (App. Div. 2004). 

proceedings,  “would  become  effectively  an  unsworn  witness”  by  stating  that  he  had 
asked  Weygant  certain  questions  when  Weygant  appeared  before  the  grand  jury.  
Tr. 3391.  After discussion with counsel for both sides, the court agreed to instruct the 
jury to draw their own inferences and conclusions based on the evidence.  Judge Berry 
reminded the jurors that “[a] summation is merely the attorney’s belief of what has been 
proven  in  this  case”  and  invited  the  jurors  to  re‐examine  Weygant’s  grand  jury 
testimony for themselves.  Tr. 3399‐3400. 

                                            21 
       After  his  conviction  was  affirmed  on  appeal,  Chrysler  filed  a  motion  to 

vacate his conviction pursuant to New York Criminal Procedure Law § 440.10 in 

May 2005.  Chrysler raised two grounds for relief.  First, he again advanced the 

argument that his trial counsel Bruce Cutler had rendered ineffective assistance 

by  encouraging  him  not  to  accept  a  severance.    Had  Chrysler  stood  trial  alone, 

the jury would not have heard either Ferretti’s account of Weygant’s statements 

or  Weygant’s  grand  jury  testimony,  which  were  inadmissible  against  Chrysler.  

Second,  Chrysler argued  that the admission  of  Weygant’s grand  jury testimony 

violated  the  New  York  Constitution  and  the  Sixth  Amendment’s  Confrontation 

Clause  pursuant  to  Crawford  v.  Washington,  541  U.S.  36  (2004).    The  trial  court 

denied  Chrysler’s  § 440.10  motion  on  September  30,  2005,  holding  that  both  his 

claims  were  procedurally  barred:  the  former  claim  had  already  been  raised  on 

direct appeal (and in any case lacked merit), and the latter claim could have been 

raised  on  direct  appeal.    Chrysler  sought  leave  to  appeal  from  the  Second 

Department,  arguing  that  the  lower  court  had  erroneously  found  his  Crawford 

claim  procedurally  barred  since  the  issue  “had  not  been  preserved  for  direct 

appeal  and  Chrysler  therefore  could  not  have  raised  it.”    J.A. 1186.    On 




                                            22 
November  30,  2005,  the  Second  Department  summarily  denied  Chrysler’s 

application.   

      On  October  16,  2006,  Chrysler  filed  a  petition  for  a  writ  of  coram  nobis 

with  the  Second  Department.    He  claimed  for  the  first  time  that  his  appellate 

counsel had been ineffective in failing to raise on direct appeal a Crawford claim 

relating  to  the  introduction  of  Weygant’s  grand  jury  testimony.    The  Second 

Department denied Chrysler’s petition, stating simply: “The appellant has failed 

to  establish  that  he  was  denied  the  effective  assistance  of  appellate  counsel.”  

People v. Chrysler, 37 A.D.3d 486, 487 (N.Y. App. Div. 2007) (citing Jones v. Barnes, 

463 U.S. 745 (1983); People v. Stultz, 778 N.Y.S.2d 431 (2004)).  On June 15, 2007, 

the New York Court of Appeals denied Chrysler leave to appeal. 

      D. Proceedings Below 

      Chrysler  filed  the  instant  habeas  petition  in  the  United  States  District 

Court for the Western District of New York.  As relevant here, the petition argues 

that  Chrysler’s  appellate  counsel  acted  ineffectively  by  not  raising  a  Crawford 

claim involving Weygant’s grand jury testimony on direct appeal.  The case was 

transferred  to  the  Southern  District  of  New  York  on  October  1,  2007,  and  was 

eventually assigned to Judge Karas.  The district court held that Chrysler’s claim 



                                            23 
of  ineffective  assistance  of  appellate  counsel  had  been  exhausted  via  Chrysler’s 

coram nobis petition, and that it could be reviewed on federal habeas because the 

Second Department had denied the claim on its merits.  Chrysler, 14 F. Supp. 3d 

at 455‐57.  However, the court determined that the Second Department’s denial 

of the claim was not “an unreasonable application of the law defining the federal 

constitutional  right  to  effective  assistance  of  appellate  counsel.”    Id.  at  457.    It 

held  that  under  the  two‐pronged  test  governing  such  claims,  the  Second 

Department reasonably could have concluded either (1) that Chrysler’s counsel’s 

performance  was  not  objectively  unreasonable  or  (2)  that  there  was  no 

“reasonable probability” that any error on counsel’s part affected the outcome of 

Chrysler’s direct appeal.  See id. at 457‐62 (citing Strickland v. Washington, 466 U.S. 

668  (1984)).    The  district  court  reasoned  that  neither  Strickland  prong  was 

satisfied  because  “[Chrysler’s]  trial  counsel  failed  to  object  to  the  admission  or 

use of Weygant’s grand[ ]jury testimony at trial,” so any Crawford claim based on 

that testimony was unpreserved.  Id. at 459. 

       Though  it  expressed  confidence  in  its  reasoning  and  conclusion,  the 

district court nevertheless granted Chrysler a certificate of appealability (“COA”) 

limited to the following question:  



                                               24 
       [W]hether  Petitioner’s  right  to  the  effective  assistance  of  appellate 
       counsel  was  violated  when  that  counsel  did  not  raise  his 
       Confrontation  Clause  claim  on  appeal  in  a  way  that  would  have 
       allowed  the  Court  to  decide  whether  Petitioner’s  Confrontation 
       Clause rights were violated. 

Id.  at  462.12    Chrysler  filed  a  timely  notice  of  appeal  from  the  district  court’s 

decision on April 28, 2014. 

                                         DISCUSSION 

       We review a denial of a petition for a writ of habeas corpus de novo.  Jones 

v. West, 555 F.3d 90, 95 (2d Cir. 2009).  

                                                 I. 

       Federal  habeas  corpus  law  generally  gives  state  courts  the  first 

opportunity to address state prisoners’ claims that their custody violates federal 

law.  See Ex parte Royall, 117 U.S. 241, 247‐48 (1886); see also 28 U.S.C. § 2254(b)(1) 

(requiring exhaustion of state remedies unless such remedies are unavailable or 

circumstances  render  them  ineffective).    The  Antiterrorism  and  Effective  Death 

Penalty  Act  of  1996  (“AEDPA”)  also  obliges  federal  courts  to  give  deference  to 

       12 Chrysler’s appellate counsel did not argue on appeal either: (1) that Chrysler’s 
Confrontation Clause rights were violated by the admission at trial of Weygant’s grand 
jury  testimony;  or  (2)  that  Chrysler’s  trial  counsel  had  been  ineffective  for  failing  to 
preserve  this  Confrontation  Clause  claim.    As  the  district  court  recognized,  however, 
Chrysler  has  not  argued  here  that  his  appellate  counsel  was  ineffective  for  failing  to 
make the latter argument, nor has this claim been exhausted.  Chrysler, 14 F. Supp. 3d at 
461‐62.  Accordingly, we do not address it further. 

                                                 25 
state courts’ decisions: for claims that have been “adjudicated on the merits” in 

state  court,  a  federal  court  may  not  issue  a  writ  of  habeas  corpus  unless,  as 

relevant  here,  the  adjudication  “resulted  in  a  decision  that  was  contrary  to,  or 

involved  an  unreasonable  application  of,  clearly  established  Federal  law,  as 

determined by the Supreme Court of the United States.”  Id. § 2254(d)(1).  

       Chrysler adequately exhausted the ineffective assistance claim he raises in 

this case by “fairly present[ing]” it to the Second Department in his coram nobis 

petition, Daye v. Att’y Gen. of N.Y., 696 F.2d 186, 191 (2d Cir. 1982) (en banc), and 

then seeking leave to appeal to the New York Court of Appeals, see O’Sullivan v. 

Boerckel, 526 U.S. 838, 839‐40 (1999).  Although the Second Department ruled on 

Chrysler’s  claim  in  summary  fashion,  summary  dispositions  rank  as 

adjudications  “on  the  merits”  for  AEDPA  purposes  unless  the  petitioner 

provides “reason to think some other explanation for the state court’s decision is 

more likely.”  Harrington v. Richter, 562 U.S. 86, 99‐100 (2011).  Chrysler does not 

dispute that the Second Department adjudicated his ineffective assistance claim 

“on the merits,” or that AEDPA’s deferential standard applies as a result.  

       “[Section] 2254(d)(1)’s ‘contrary to’ and ‘unreasonable application’ clauses 

have  independent  meaning.”    Bell  v.  Cone,  535  U.S.  685,  694  (2002).    A  state 



                                            26 
court’s decision is “contrary to” clearly established federal law “if the state court 

applies a rule different from the governing law set forth in [the Supreme Court’s] 

cases, or if it decides a case differently than [the Supreme Court has] done on a 

set of materially indistinguishable facts.”  Id.  By contrast, a state court engages in 

an  “unreasonable  application”  of  clearly  established  federal  law  if  it  “correctly 

identifies the governing legal principle from [the Supreme Court’s] decisions but 

unreasonably  applies  it  to  the  facts  of  the  particular  case.”    Id.    Here,  only  the 

“unreasonable application” clause of § 2254(d)(1) is at issue because the Second 

Department’s decision properly cited Jones v. Barnes, 463 U.S. 745 (1983), the most 

relevant  Supreme  Court  case  governing  ineffective  assistance  of  appellate 

counsel, and the facts of this case are distinguishable from any case decided by 

the Supreme Court.  See Chrysler, 37 A.D.3d at 487 (citing Jones v. Barnes, 463 U.S. 

745 (1983)); see also, e.g., Clark v. Stinson, 214 F.3d 315, 322 (2d Cir. 2000) (“[T]he 

Appellate  Division  cited  Jones  [v.  Barnes]  in  its  summary  disposition  denying 

[the] coram nobis petition, and accordingly invoked the correct legal principle at 

issue.    This  places  our  review  of  the  denial  of  [the]  habeas  petition  squarely 

within the ‘unreasonable application’ prong of § 2254(d)(1).”). 




                                               27 
       Under  Strickland  v.  Washington,  in  order  to  demonstrate  ineffective 

assistance  of  counsel  in  violation  of  the  Sixth  Amendment,  a  petitioner  must 

show  (1)  that  his  counsel’s  representation  “fell  below  an  objective  standard  of 

reasonableness,”  and  (2)  “that  there  is  a  reasonable  probability  that,  but  for 

counsel’s  unprofessional  errors,  the  result  of  the  proceeding  would  have  been 

different.”    466  U.S.  668,  688,  694  (1984).    Strickland’s  “general  standard  for 

ineffective‐assistance‐of‐counsel claims” supplies the relevant clearly established 

law for AEDPA purposes if there is “no other Supreme Court precedent directly 

on  point.”    Knowles  v.  Mirzayance,  556  U.S.  111,  122‐23  (2009).    With  respect  to 

claims of ineffective assistance of appellate counsel, the Supreme Court has also 

held,  as  relevant  here,  that  “appellate  counsel  who  files  a  merits  brief  need  not 

(and  should  not)  raise  every  nonfrivolous  claim,  but  rather  may  select  from 

among them in order to maximize the likelihood of success on appeal.”  Smith v. 

Robbins, 528 U.S. 259, 288 (2000) (describing Barnes, 463 U.S. 745); see also Lynch v. 

Dolce,  789  F.3d  303,  319  (2d  Cir.  2015).    We  evaluate  the  Second  Department’s 

decision against these clearly established principles. 

       Under  AEDPA’s  “unreasonable  application”  clause,  our  review  is 

extremely  deferential:  “[a]  state  court’s  determination  that  a  claim  lacks  merit 



                                             28 
precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on 

the correctness of the state court’s decision.”  Harrington, 562 U.S. at 101 (quoting 

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).  Where, as in this case, the state 

court does not provide reasons for its decision, we examine “what arguments or 

theories . . .  could  have  supported”  that  decision,  and  then  “ask  whether  it  is 

possible  fairminded  jurists  could  disagree  that  those  arguments  or  theories  are 

inconsistent with the holding in a prior decision of [the Supreme] Court.”  Id. at 

102  (emphasis  added).    The  range  of  reasonableness  “depend[s]  in  part  on  the 

nature of the relevant rule.”  Yarborough, 541 U.S. at 664.  “The more general the 

rule,  the  more  leeway  courts  have  in  reaching  outcomes  in  case‐by‐case 

determinations.”    Id.    “The  Strickland  standard  is  a  general  one,  so  the  range  of 

reasonable applications is substantial.”  Harrington, 562 U.S. at 105.  Accordingly, 

as a result of the interaction between AEDPA and Strickland, the question before 

us—as  Chrysler  acknowledges—becomes  “whether  there  is  any  reasonable 

argument that [Chrysler’s] counsel satisfied Strickland’s deferential standard,” in 

which  case  the  district  court  correctly  denied  Chrysler’s  petition.    Id.;  see 

Appellant’s Br. at 18. 

        



                                              29 
                                            II. 

       We  begin  by  considering  the  nature  of  the  alleged  Confrontation  Clause 

violation  underlying  Chrysler’s  ineffective  assistance  claim.    The  Sixth 

Amendment  guarantees  every  criminal  defendant  the  right  “to  be  confronted 

with  the  witnesses  against  him.”    U.S.  Const.  amend.  VI.    In  Crawford  v. 

Washington,  the  Supreme  Court  interpreted  this  Clause  to  bar  the  admission  at 

trial of a witness’s “testimonial evidence”—which includes “at a minimum” his 

“prior testimony . . . before a grand jury”—unless the witness is unavailable and 

the defendant has been afforded a prior opportunity for cross‐examination.  541 

U.S.  36,  68  (2004).    The  Supreme  Court  decided  Crawford  while  Chrysler’s  case 

was  pending  on  direct  appeal,  and  New  York  appellate  courts  have  applied  its 

holding  on  direct  appeal  where  trial  counsel  timely  objected  to  the  use  of 

evidence  as  violating  a  defendant’s  Confrontation  Clause  rights.    See  People  v. 

Hardy, 791 N.Y.S.2d 513, 517 (2005) (“Because this appeal was not yet final at the 

time  the  Supreme  Court  decided  Crawford,  defendant  is  entitled  to  invoke 

Crawford,  and  we  are  compelled  to  apply  it . . . .”).    Because  Chrysler  did  not 

receive  an  opportunity  to  cross‐examine  Weygant,  and  the  record  contains  no 

indication that the grand jury testimony was admitted only against Weygant, we 



                                            30 
assume  that  the  admission  of  that  testimony  (like  the  admission  of  Weygant’s 

statements to Ferretti) implicated Chrysler’s Confrontation Clause rights.  

       This only begins the analysis pertinent here.  The mere fact that Chrysler’s 

Confrontation  Clause  rights  were  implicated  by  the  admission  of  Weygant’s 

grand  jury  testimony  does  not  mean  that  his  rights  were  violated  by  the 

admission  of  this  testimony  (since  his  trial  counsel  expressly  stated that  he  had 

no objection to its admission).  Nor has Chrysler shown by the mere admission of 

the  grand  jury  testimony that  his appellate  attorneys acted unreasonably  in  not 

raising a Crawford claim based on that testimony, or that Chrysler was prejudiced 

by  their  failure  to  do  so.    Because  the  reasonableness  of  appellate  counsel’s 

decision  not  to  raise  a  Crawford  claim  depends  in  part  on  whether  that  claim 

would  have  succeeded,  see  Barnes,  463  U.S.  at  751‐53,  we  first  assess  the 

likelihood  that  the  Second  Department  would  have  reversed  Chrysler’s 

conviction  on  direct  appeal  had  his  appellate  attorneys  raised  such  a  claim.    In 

other  words,  we  address  Strickland’s  second  prong  first,  applying  AEDPA’s 

deferential  standard,  before  turning  next  to  the  objective  reasonableness  of 

appellate counsel’s representation.  

        



                                             31 
                                          III. 

      As to Strickland’s second prong, we conclude that a fairminded jurist could 

determine  that  there  was  no  “reasonable  probability”  that  the  Second 

Department would have reversed Chrysler’s conviction on direct appeal even if 

his appellate counsel had raised a Crawford claim based on Weygant’s grand jury 

testimony.  See Lynch, 789 F.3d at 319 (asking whether “fairminded jurists could 

disagree as to whether there is a reasonable probability that, had counsel raised 

the . . . issue,  the  outcome  of  the  appeal  would  have  been  different”).  

Importantly,  as  the  district  court  correctly  observed,  any  such  claim  was  not 

preserved  for  appellate  review.    Under  New  York  law,  a  defendant  does  not 

preserve  a  Confrontation  Clause  claim  unless  he  specifically  objects  to  the 

introduction of the relevant evidence on constitutional grounds.  See, e.g., People 

v.  Lopez,  808  N.Y.S.2d  648,  649  (App.  Div.  2006)  (finding  Confrontation  Clause 

claim unpreserved even where defendant raised a hearsay objection to the same 

evidence);  People  v.  Bones,  793  N.Y.S.2d  545,  546  (App.  Div.  2005)  (finding 

Confrontation Clause claim unpreserved where defendant “failed to object with 

any  specificity”  that  the  evidence  in  question  “violated  his  Sixth  Amendment 

right  to  confront  witnesses  against  him”).    Moreover,  New  York  courts  “have 



                                           32 
applied the preservation requirement to deny a direct appeal where a defendant 

was  convicted  before  the  Supreme  Court  decided  Crawford,  attempted  to  assert 

rights under Crawford on appeal, but did not assert those rights at trial.”  Chrysler, 

14  F.  Supp.  3d  at  460‐61  (citing  Bones,  793  N.Y.S.2d  at  546);  cf.  United  States  v. 

Botti,  711  F.3d  299,  308‐10  (2d  Cir.  2013)  (under  Federal  Rule  of  Criminal 

Procedure 52(b), the plain error standard applies even if applicable law changes 

between  trial  and  appeal).    Here,  Chrysler’s  trial  counsel  did  not  merely  fail  to 

register a specific objection to the admission of Weygant’s grand jury testimony; 

he went so far as to state specifically that he had no objection—even though, long 

before  Crawford,  the  testimony  would  have  constituted  hearsay  as  to  Chrysler, 

thus  raising  Confrontation  Clause  concerns.    See  infra  note  13.    As  a  result, 

Chrysler’s Crawford claim was unpreserved, and had it been raised on appeal, the 

Second Department would have been under no obligation to consider it.  

       To  be  sure,  New  York’s  intermediate  appellate  courts  are  permitted  to 

reach  unpreserved  issues  “[a]s  a  matter  of  discretion  in  the  interest  of  justice.”  

N.Y.  Crim.  Proc.  Law  § 470.15.3(c).    Chrysler  argues  that  had  his  appellate 

counsel raised a Crawford claim based on Weygant’s grand jury testimony, there 

is a reasonable probability that the Second Department would have exercised its 



                                               33 
interest‐of‐justice jurisdiction to hear that claim and reverse his conviction.  But a 

fairminded  jurist  could  comfortably  reject  this  argument.    Indeed,  as  explained 

below, several factors were present here that render it exceedingly unlikely that 

the Second Department would have entertained Chrysler’s Crawford claim. 

       First,  New  York  intermediate  appellate  courts  exercise  their  discretionary 

interest‐of‐justice  jurisdiction  only  to  correct  errors  that  are  “so  egregious  that 

[they] deprive[d] [the] defendant of a fair trial.”  People v. King, 482 N.Y.S.2d 924, 

925  (App.  Div.  1984);  see  N.Y.  Crim.  Proc.  Law  § 470.15.6(a).    As  relevant  here, 

courts  have  declined  to  exercise  interest‐of‐justice  jurisdiction  where  there  is 

overwhelming  evidence  of  the  defendant’s  guilt.    See,  e.g.,  People  v.  Benton,  771 

N.Y.S.2d  622,  623  (App.  Div.  2004)  (concluding  that  reversal  in  the  interest  of 

justice was not warranted even assuming a jury instruction was erroneous where 

there  was  “strong  evidence  of  guilt”);  People  v.  Belgrave,  580  N.Y.S.2d  481,  482 

(App.  Div.  1992)  (declining  to  exercise  “interest  of  justice  jurisdiction  to  review 

the  defendant’s  claim  given  the  overwhelming  evidence  of  the  defendant’s 

guilt”).  Such was the case here.  Glasses belonging to Chrysler were found at the 

scene of the crime, and blood stains matching Pendino’s DNA were discovered 

in  Chrysler’s  car—from  which  blood‐stained  seatbelts  had  conveniently 



                                             34 
vanished—and in the car he was driving on the day of the crime.  Chrysler lied 

about the source of these red stains and pressed Warner to clean both vehicles on 

the very day that Pendino disappeared.  The prosecution also adduced testimony 

from multiple witnesses that Chrysler sought revenge against the “rat” who had 

provided information leading to his earlier arrest.  A taped phone conversation 

was  played  for  the  jury  in  which  Chrysler  discussed  Pendino  as  a  potential 

suspect  and  vented  his  rage.    A  fairminded  jurist  could  well  conclude,  under 

these  circumstances,  that  Chrysler’s  Crawford  claim  would  have  made  no 

difference on direct appeal because it would not have been considered.   

       Along  similar  lines,  even  assuming  that  the  Second  Department  would 

have  entertained  the  claim  on  direct  appeal,  a  fairminded  jurist  could  also 

perceive  no  reasonable  probability  of  that  court’s  failing  to  find  any  Crawford 

error harmless beyond a reasonable doubt.  Applying the constitutional standard 

for  harmless  error,  New  York  courts  dismiss  Confrontation  Clause  errors  as 

harmless  “when,  in  light  of  the  totality  of  the  evidence,  there  is  no  reasonable 

probability  that  the  error  affected  the  jury’s  verdict.”    People  v.  Douglas,  793 

N.Y.S.2d  825,  826  (2005);  see  also  People  v.  Ayala,  554  N.Y.S.2d  412,  416  (1990) 

(citing  Chapman  v.  California,  386  U.S.  18,  24  (1967)).    A  fairminded  jurist  could 



                                              35 
easily  find  that  standard  satisfied  here.    The  grand  jury  testimony  was  used 

primarily to corroborate Ferretti’s testimony against Weygant, and it implicated 

Chrysler only tangentially—by suggesting, for instance, that Chrysler thought an 

associate  had  “ratted  him  out.”    Further,  as  the  prosecution  emphasized 

throughout  its  summation,  Weygant’s  testimony  was  duplicative  of  other 

evidence  and  was  by  no  means  the  only  source  corroborating  Ferretti’s 

testimony,  which  was  also  supported  by  testimony  from  several  witnesses  and 

by forensic evidence.  The small part that Weygant’s testimony played in the case 

against  Chrysler  thus  amply  supports  the  conclusion  that  there  was  no  chance 

his testimony affected the jury’s verdict.  

       This  factor  sharply  distinguishes  this  case  from  People  v.  White  (relied  on 

by Chrysler), which held that the erroneous admission of fifteen co‐defendants’ 

plea  allocutions  was  not  harmless  beyond  a  reasonable  doubt  where  the 

prosecution  described  that  evidence  as  “‘essential,’  ‘the  most  compelling 

evidence  of  the  existence  of  a  conspiracy,’  and  ‘the  core  to  the  case.’”    809 

N.Y.S.2d  90,  91  (App.  Div.  2005).    Instead,  the  circumstances  of  this  case  are 

analogous  to  many  other  cases  where  New  York  appellate  courts  have 

determined that similar errors were harmless in light of the strength of the other 



                                             36 
evidence  against  the  defendant.    See,  e.g.,  People  v.  Taylor,  815  N.Y.S.2d  90,  91 

(App. Div. 2006) (admission of testimony in violation of Crawford was harmless 

“because  the  other  evidence  supporting  the  jury’s  guilty  verdict  is  strong”); 

People  v.  Lopez,  808  N.Y.S.2d  648,  649  (App.  Div.  2006)  (admission  of  co‐

defendant’s  written  and  stenographic  statements  as  declarations  against  penal 

interest  in  violation  of  Crawford  was  harmless  due  to  other  “overwhelming 

evidence  of  defendant’s  guilt”);  People  v.  McBee,  8  A.D.3d  500,  501  (N.Y.  App. 

Div.  2004)  (“overwhelming  evidence  of  guilt”  rendered  any  error  harmless).  

Certainly, a fairminded jurist could find this analogy apt and thus conclude that 

there  was  no  reasonable  probability  of  Chrysler’s  appeal  coming  out 

differently—even if, contrary to the ordinary practice of New York intermediate 

appellate  courts,  the  Second  Department  would  have  addressed  the  merits  of 

Chrysler’s unpreserved Crawford claim. 

       As  noted,  moreover,  Chrysler’s  trial  counsel  specifically  said  that  he  had 

no  objection  to  the  admission  of  Weygant’s  grand  jury  testimony.    This  is  yet 

another factor supporting the reasonable conclusion that the Second Department 

would  not  have  exercised  its  interest‐of‐justice  jurisdiction  to  review  the 

unpreserved  Crawford  claim  had  appellate  counsel  raised  it.  Chrysler  cites  no 



                                             37 
case,  and  we  have  not  found  one,  in  which  a  New  York  court  exercised  its 

interest‐of‐justice  jurisdiction  to  overturn  a  conviction  where  trial  counsel 

affirmatively  consented  to  the  admission  of  the  challenged  evidence.    To  the 

contrary, where counsel’s acquiescence in the admission of evidence suggests an 

element  of  strategy  as  opposed  to  mere  mistake,  courts  have  viewed  such 

acquiescence  as  grounds  for  declining  to  exercise  interest‐of‐justice  jurisdiction.  

Cf.  United  States  v.  Olano,  507  U.S.  725,  733‐34  (1993)  (under  Rule  52(b), 

accidentally “forfeited” claims are reviewable on appeal for plain error, whereas 

intentionally “waived” ones are not).  As one New York court has put it, where 

the trial court invited objection and counsel declined, and there was no question 

as  to  the  sufficiency  of  the  evidence  as  to  guilt,  the  interests  of  justice  did  not 

require the appellate court to overlook the failure to object since it had “no way 

of  knowing  what  prompted  counsel  to  allow  the . . .  testimony  to  pass  without 

objection,” a decision that “might well” have been strategic.  People v. Cornish, 349 

N.Y.S.2d 694, 695 (App. Div. 1973); see also People v. Brown, 725 N.Y.S.2d 253, 254 

(App.  Div.  2001)  (“[D]efense  counsel  affirmatively  stated  that  he  had  no 

objection . . . .  Consequently,  defendant’s  contention  is  not  preserved  for  our 

review,  and  we  decline  to  exercise  our  power  to  review  it  as  a  matter  of 



                                               38 
discretion  in  the  interest  of  justice.”  (citation  omitted));  People  v.  Hughes,  655 

N.Y.S.2d  29,  30  (App.  Div.  1997)  (“Defendant’s  claim  that  a  limiting  instruction 

should  have  been  given  is  unpreserved,  and  we  decline  to  review  it  in  the 

interest of justice because defendant expressly waived such instruction.” (citation 

omitted)); People v. Wright, 603 N.Y.S.2d 519, 520 (App. Div. 1993) (“[W]hen the 

certified  transcript  [of  the  defendant’s  grand  jury  testimony]  was  eventually 

offered into evidence, [she] expressly stated that she had no objection.  Therefore, 

her present claim is unpreserved for appellate review and we decline to review it 

in the exercise of our interest of justice jurisdiction.” (citation omitted)).  

       The  fact  that  Chrysler’s  trial  counsel  expressly  declined  to  object  to  the 

admission  of  Weygant’s  testimony  thus  made  it  less  likely  that  the  Second 

Department  would  have  reviewed  his  Crawford  claim  on  direct  appeal.    This  is 

doubly  true,  moreover,  because  the  context  surrounding  trial  counsel’s 

acquiescence  in  the  admission  of  Weygant’s grand  jury  testimony  suggests that 

the  decision  was  strategic.    New  York  intermediate  appellate  courts  have 

declined to exercise their interest‐of‐justice jurisdiction where “it appears that the 

defendant’s  counsel’s  failure  to  object  was  a  matter  of  trial  strategy.”    People  v. 

Doby,  577  N.Y.S.2d  412,  413  (App.  Div.  1992);  see  also  People  v.  Sprosta,  853 



                                              39 
N.Y.S.2d  625,  626  (App.  Div.  2008)  (interest‐of‐justice  review  of  defendant’s 

hearsay  and  Confrontation  Clause  arguments  was  “inappropriate”  where 

defense counsel “expressly stated on the record that he had no objection to th[e] 

evidence” and “the record establish[ed] that defense counsel’s express denial of 

any  objection  was  part  of  an  intentional  defense  strategy”);  People  v.  Eisemann, 

670  N.Y.S.2d  39,  40  (App.  Div.  1998)  (interest‐of‐justice  review  was  not 

warranted  where  “the  record  indicate[d]  that  the  defense  counsel’s  failure  to 

object . . . was actually a calculated tactical maneuver”).  Such is the case here—

or so a fairminded jurist could conclude. 

       Chrysler’s  pretrial  motion  to  sever  illustrates  that  his  attorneys  knew  full 

well  that  Weygant’s  grand  jury  testimony  would  be  offered  at  trial,  and  that  it 

implicated  Chrysler’s  Confrontation  Clause  rights.    But  Chrysler  did  not  raise 

this issue again once he made the strategic decision to stand trial together with 

Weygant (knowing that Ferretti’s testimony would be admitted).  This suggests 

that the admission of the grand jury testimony could reasonably be viewed as an 

element  of  Chrysler’s  trial  strategy,  premised  on  turning  Ferretti’s  testimony  to 

his  advantage.    From  the  start,  Chrysler’s  situation,  given  the  strength  of  the 

evidence  against  him,  was  desperate.    But  Ferretti’s  testimony  offered  several 



                                             40 
opportunities  for  the  defense.    Although  Ferretti’s  testimony  inculpated  him,  it 

also  exculpated  him,  since  Weygant  claimed  at L’Air  De  Paris  that  he  had killed 

Pendino on his own, and implied in New Paltz that an unnamed “friend” other 

than  Chrysler  had  been  his  accomplice.    As  Chrysler  argued  on  direct  appeal, 

Ferretti  “testified  that  each  and  every  time  she  attempted  to  induce  defendant 

Weygant[]  to  implicate  appellant,  he  categorically  denied  any  involvement  by 

Chrysler.”  J.A. 493.  By opting for a joint trial with Weygant, Chrysler ensured 

that the Chrysler jury would hear Weygant’s statements to Ferretti that Chrysler 

did not participate in the killing.  During summation, Chrysler endorsed many of 

Ferretti’s  exculpating  statements,  calling  them  “admi[ssions].”    Tr. 3303.  

Ferretti’s  testimony  also  gave  Chrysler’s  trial  counsel  the  opportunity,  by 

attacking  Ferretti’s  credibility,  to  distract  the  jury  from  the  overwhelming 

evidence  against  Chrysler  adduced  from  other  sources—a  tactic  employed 

repeatedly  during  his  summation.    Weygant’s  grand  jury  testimony  supported 

this attack on Ferretti’s credibility because, for example (and as Chrysler stressed 

on  direct  appeal),  Weygant  explicitly  denied  ever  confessing  to  Ferretti.    See 

J.A. 443  n.19  (“In  his  own  grand  jury  testimony, . . . Weygant  denied  any 

involvement in Pendino’s disappearance or murder.”). 



                                            41 
       To summarize, a fairminded jurist could conclude that Chrysler’s Crawford 

claim would have made no difference on appeal because it would not have been 

considered.    Multiple  factors  militated  against  the  exercise  of  interest‐of‐justice 

jurisdiction: the other evidence of Chrysler’s guilt was overwhelming; Chrysler’s 

counsel  affirmatively  stated  that  he  had  no  objection  to  the  introduction  of 

Weygant’s grand jury testimony; and the record suggests that this decision was a 

matter  of  trial  strategy.    Even  had  the  claim  been  considered,  moreover,  a 

fairminded jurist could conclude that the Second Department would have found 

the  error  harmless  on  appeal.    Accordingly,  the  Second  Department  did  not 

apply Strickland unreasonably in denying Chrysler’s coram nobis petition.   

                                               IV. 

       In light of the foregoing analysis, we similarly conclude that a fairminded 

jurist  could  also  determine  that  Chrysler  failed  to  satisfy  the  first  prong  of 

Strickland  because  his  appellate  counsel’s  representation  did  not  fall  “below  an 

objective  standard  of  reasonableness.”    466  U.S.  at  688.    In  Jones  v.  Barnes,  the 

Supreme  Court  explained  that  appellate  counsel  need  not  raise  every  colorable 

claim  on  behalf  of  a  client.    463  U.S.  at  752‐54.    While  it  is  of  course  possible, 

“[n]otwithstanding  Barnes,”  to  succeed  on  a  Strickland  claim  based  on  counsel’s 



                                                42 
failure  to  press  an  argument  on  appeal,  Robbins,  528  U.S.  at  288;  see,  e.g.,  Lynch, 

789 F.3d at 319 (reversing denial of federal habeas on such a claim), the Supreme 

Court  has  cautioned  that  these  claims  are  difficult  precisely  because  “appellate 

counsel . . . need not (and should not) raise every nonfrivolous claim, but rather 

may select from among them in order to maximize the likelihood of success on 

appeal,”  Robbins,  528  U.S.  at  288.    Moreover,  “[a]  court  considering  a  claim  of 

ineffective  assistance  must  apply  a  ‘strong  presumption’  that  counsel’s 

representation  was  within  the  ‘wide  range’  of  reasonable  professional 

assistance.”  Harrington, 562 U.S. at 104 (quoting Strickland, 466 U.S. at 689).  “The 

challenger’s burden is to show ‘that counsel made errors so serious that counsel 

was  not  functioning  as  the  “counsel”  guaranteed  the  defendant  by  the  Sixth 

Amendment.’”    Id.  (quoting  Strickland,  466  U.S.  at  687).    And  in  assessing 

whether  Strickland’s  first  prong  is  satisfied,  “[j]udicial  scrutiny  of  counsel’s 

performance must be highly deferential.”  Strickland, 466 U.S. at 689. 

       Adjudged  by  these  standards,  Chrysler  has  not  shown  that  the  Second 

Department’s decision denying his coram nobis petition fell outside the range of 

reasonableness.    As  we  explained  in  addressing  Strickland’s  prejudice  prong,  a 

fairminded  jurist  could  conclude  that  there  was  no  “reasonable  probability”  of 



                                               43 
the  Second  Department’s  even  reaching  Chrysler’s  unpreserved  Crawford  claim 

on  direct  appeal.    If  that  is  so,  then  it  follows  that  a  fairminded  jurist  could 

conclude that Chrysler’s appellate attorneys reasonably omitted such a claim to 

focus instead on claims that were properly preserved and that challenged more 

important  sources  of  evidence  than  Weygant’s  grand  jury  testimony.    See,  e.g., 

J.A.  436,  452  (arguing  that  the  prosecution  engaged  in  misconduct  related  to 

Ferretti’s  testimony);  id.  at  474‐77  (arguing  that  the  trial  court  improperly 

sustained  objections  to  a  series  of  attempts  by  defense  counsel  to  confront 

Ferretti with impeaching evidence); id. at 500, 504, 506 (arguing that trial counsel 

was ineffective in failing to confront Ronsini and Ferretti with prior inconsistent 

statements,  and  in  failing  to  object  to  testimony  given  by  Dr.  Wolf,  the 

prosecution’s  blood  expert);  id.  at  688‐89  (arguing  that  the  chain  of  custody  for 

the  source  of  Pendino’s  DNA  was  not  properly  established).13    Moreover,  there 


       13  Chrysler  contends  that  “there  is  no  legitimate  explanation  for  appellate 
counsel’s failure to raise the Crawford claim on direct appeal” and suggests that counsel 
failed  to  bring  the  claim  only  because  they  were  unaware  that  Crawford  had  been 
decided.  Appellant’s Br. at 13.  This argument is unavailing.  Although we, following 
Chrysler,  refer  to  his  argument  regarding  Weygant’s  grand  jury  testimony  as  a 
“Crawford  claim,”  we  doubt  that  the  merits  of  his  Confrontation  Clause  challenge  to 
Weygant’s  testimony  depended  on  Crawford.    See  Ohio  v.  Roberts,  448  U.S.  56,  67‐68 
(1980) (stating pre‐Crawford “indicia of reliability” test); United States v. Salerno, 937 F.2d 
797,  806‐07  (2d  Cir.  1991)  (noting,  before  Crawford,  that  “reliability  concerns . . .  led 
courts  to  exclude  grand  jury  testimony  from  use  by  the  prosecution  at  trial”),  rev’d  on 
other  grounds,  505  U.S.  317  (1992).    There  is  no  evidence  in  the  record,  moreover, 
                                                 44 
are additional considerations that made Chrysler’s counsel’s decision here all the 

more justifiable.

       Critically,  appellate  counsel  did  challenge  the  fact  that  numerous 

statements  made  by  Weygant  raising  Confrontation  Clause  concerns  were 

admitted during the course of Chrysler’s trial (albeit with Chrysler’s consent).  In 

arguing  that  Chrysler  was  thereby  denied  his  constitutional  rights,  however, 

counsel focused not on Weygant’s grand jury testimony, but rather on Chrysler’s 

decision  to  stand  trial  jointly  with  Weygant  and,  in  particular,  on  Chrysler’s 

acquiescence  to  the  admission  of  Ferretti’s  testimony,  which  implicated 

Chrysler’s  Confrontation  Clause  rights  under  Bruton.14    Unlike  Chrysler’s  so‐

called  Crawford  claim,  the  argument  that  trial  counsel  had  been  ineffective  in 

suggesting  that  Chrysler’s  appellate  counsel  failed  to  consider  the  general  question 
whether  to  mount  a  challenge  to  the  admission  of  Weygant’s  grand  jury  testimony 
based on the Confrontation Clause. 
       14
           By  contrast,  Weygant’s  grand  jury  testimony  did  not  trigger  the  Bruton  rule 
that “a defendant is deprived of his Sixth Amendment right of confrontation when the 
facially  incriminating  confession  of  a  nontestifying  codefendant  is  introduced  at  their 
joint  trial,  even  if  the  jury  is  instructed  to  consider  the  confession  only  against  the 
codefendant.”  Richardson v. Marsh, 481 U.S. 200, 207 (1987).  Weygant neither confessed 
in  the  grand  jury  nor  accused  Chrysler  of  participating  in  the  crime.    As  the  Supreme 
Court explained in Richardson, “[o]rdinarily, a witness whose testimony is introduced at 
a  joint  trial  is  not  considered  to  be  a  witness  ‘against’  a  defendant  if  the  jury  is 
instructed  to  consider  that  testimony  only  against  a  codefendant.”    Id.  at  206.    Thus, 
even  if  Chrysler  had  objected  to  the  admission  of  Weygant’s  grand  jury  testimony,  a 
limiting instruction to the effect that the testimony was admissible only as to Weygant 
would have been adequate to address any Confrontation Clause concerns.

                                                 45 
declining  to  seek  a  severance  in  light  of  Ferretti’s  testimony  did  not  face 

dismissal on the ground that it was not raised below.   

          Given these factors, reasonable jurists could well conclude that Chrysler’s 

appellate  counsel  did  not  act  unreasonably  in  focusing  not  on  the  admission  of 

Weygant’s grand jury testimony, but instead on the Chrysler team’s decision to 

stand  trial  jointly  with  Weygant  notwithstanding  the  fact  that  the  jury  would 

thereby  hear  Ferretti’s  account  of  Weygant’s  confessions  to  her.    While  this 

argument still faced the obstacle that Chrysler had expressly affirmed his desire 

for  a  joint  trial,  it  targeted  a  much  more  significant  source  of  evidence  against 

Chrysler.  The importance of Weygant’s grand jury testimony to the case against 

Chrysler pales in significance when considered next to Ferretti’s testimony that, 

among  other  things,  Weygant  admitted  to  “just  kill[ing]  a  kid  for”  Chrysler,  to 

“w[h]ack[ing]”  Pendino  after  spending  the  night  with  Chrysler  and  picking  up 

Greenfield’s  Crown  Victoria  (which  Chrysler  had  borrowed),  and  to  moving 

Pendino’s body from that car to Chrysler’s 4‐Runner before burying it.  Tr. 2160, 

2173.  

          To  be  clear,  this  is  not  to  opine  on  the  objective  reasonableness  of 

Chrysler’s  decision  to  stand  trial  with  Weygant  or  his  trial  counsel’s  advice 



                                             46 
regarding that decision—matters that are not before us.  As we have explained, 

Chrysler faced a steep uphill battle in light of all the evidence against him, which 

established that he had a motive to kill Pendino, that his glasses had been found 

at the crime scene, that his car and a car he had borrowed were both stained with 

Pendino’s blood, that he brought both cars to Warner for cleaning on the day of 

Pendino’s  disappearance,  and  that  he  lied  about  the  source  of  the  blood  stains.  

Under these circumstances, it may well have been reasonable for Chrysler’s trial 

attorneys to recommend a joint trial with Weygant, at which they could stress the 

exculpatory portions of Ferretti’s testimony and then attack her credibility in an 

effort  to  distract  the  jury  from  the  overwhelming  evidence  adduced  from  other 

sources.   

       Regardless, all of the foregoing demonstrates that Chrysler fell well short 

of  the  required  showing  that  any  fairminded  jurist  would  conclude  that  his 

appellate counsel’s omission of a challenge to the admission of Weygant’s grand 

jury testimony—which Chrysler expressly acquiesced to at trial—“fell below an 

objective standard of reasonableness.”  Strickland, 466 U.S. at 688.  Accordingly, 

we conclude that the Second Department did not apply Strickland unreasonably 




                                            47 
in rejecting Chrysler’s coram nobis petition, and therefore that the district court 

correctly denied Chrysler’s federal habeas petition. 

                                 CONCLUSION 

      For the foregoing reasons, the district court’s judgment is AFFIRMED. 




                                        48